ORDER

PER CURIAM.
Jimmy Rinehart (“Defendant”) appeals from a judgment entered after a jury found him guilty of animal abuse, in violation of Section 578.012.1 The trial court sentenced Defendant to serve thirty days’ imprisonment and to pay a $150.00 fine, plus court costs.
Defendant raises four points on appeal. First, Defendant contends that the trial court erred in striking Venireperson Robert Stuckey (“Stuckey”) for cause after Stuckey indicated that he could not find a person guilty of animal abuse. Second, he claims that the trial court erred in not granting a Judgment of Acquittal at the close of the State’s case and at the close of all the evidence because the State failed to *686make a submissible case. Third, Defendant claims that the trial court erred in giving Jury Instruction 7 because it was not supported by the evidence. Fourth, he claims that the trial court erred in failing to grant a mistrial because the State attempted to adduce inadmissible character evidence. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000, unless otherwise indicated.